Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated July 30, 2020, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
(d), which papers have been placed of record in the file.

Information Disclosure

The IDS filed July 30, 2020 has been considered.

 
Drawings

The drawings filed July 30, 2020 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of

-with respect to claim 1, each of the third signal lines stores a corresponding one of the second signals, and each of the fourth signal lines stores a corresponding one of the third signals, the first circuit is configured to: count a first number of second signals equivalent to corresponding first signal of the first signals, with respect to the first and third signal lines; count a second number of third signals equivalent to the corresponding first signal, with respect to the first and fourth signal lines; and electrically couple either the third signal lines or the fourth signal lines to the first and second signal lines via the first and second selector circuits, based on a result of comparison between the first number and the second number.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 25, 2021